


Exhibit 10.1

 

bebe stores, inc.

1997 STOCK PLAN

 

(As amended and restated Effective June 13, 2003)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Establishment and Purpose.

 

 

 

 

 

 

 

 

 

2.

Administration.

 

 

 

 

(a)

Committees of the Board of Directors.

 

 

 

 

(b)

Authority of the Board of Directors.

 

 

 

 

 

 

 

 

 

3.

Eligibility.

 

 

 

 

(a)

General Rule.

 

 

 

 

(b)

Ten-Percent Shareholders.

 

 

 

 

 

 

 

 

 

4.

Stock Subject to Plan.

 

 

 

 

(a)

Basic Limitation.

 

 

 

 

(b)

Additional Shares.

 

 

 

 

 

 

 

 

 

5.

Terms and Conditions of Stock Purchase Awards or Sales.

 

 

 

 

(a)

Stock Purchase Agreement.

 

 

 

 

(b)

Duration of Offers and Nontransferability of Rights.

 

 

 

 

(c)

Purchase Price.

 

 

 

 

(d)

Withholding Taxes.

 

 

 

 

(e)

Restrictions on Transfer of Shares and Vesting.

 

 

 

 

(f)

Accelerated Vesting.

 

 

 

 

 

 

 

 

 

6.

Terms and Conditions of Options.

 

 

 

 

(a)

Stock Option Agreement.

 

 

 

 

(b)

Number of Shares.

 

 

 

 

(c)

Exercise Price.

 

 

 

 

(d)

Withholding Taxes.

 

 

 

 

(e)

Exercisability.

 

 

 

 

(f)

Accelerated Vesting and Exercisability.

 

 

 

 

(g)

Basic Term.

 

 

 

 

(h)

Nontransferability of ISOs.

 

 

 

 

(i)

Termination of Service (Except by Death or for Cause.)

 

 

 

 

(j)

Leaves of Absence.

 

 

 

 

(k)

Death of Optionee.

 

 

 

 

(l)

Termination for Cause.

 

 

 

 

(m)

No Rights as a Shareholder.

 

 

 

 

(n)

Modification, Extension and Assumption of Options.

 

 

 

 

(o)

Restrictions on Transfer of Shares and Vesting.

 

 

 

 

 

 

 

 

 

7.

Terms and Conditions of Restricted Stock Units.

 

 

 

 

(a)

Restricted Stock Units Agreement.

 

 

 

 

i

--------------------------------------------------------------------------------


 

 

(b)

Purchase Price.

 

 

 

 

(c)

Vesting.

 

 

 

 

(d)

Voting.

 

 

 

 

(e)

Effect of Termination of Service.

 

 

 

 

(f)

Settlement of Restricted Stock Unit Award.

 

 

 

 

(g)

Accelerated Vesting and Settlement of Restricted Stock Unit Awards.

 

 

 

 

(h)

Restrictions on Transfer of Restricted Stock Unit Awards.

 

 

 

 

 

 

 

 

 

8.

Payment for Shares.

 

 

 

 

(a)

General Rule.

 

 

 

 

(b)

Surrender of Stock.

 

 

 

 

(c)

Services Rendered.

 

 

 

 

(d)

Promissory Note.

 

 

 

 

(e)

Exercise/Sale.

 

 

 

 

(f)

Exercise/Pledge.

 

 

 

 

 

 

 

 

 

9.

Adjustment of Shares.

 

 

 

 

(a)

General.

 

 

 

 

(b)

Mergers and Consolidations.

 

 

 

 

(c)

Reservation of Rights.

 

 

 

 

 

 

 

 

 

10.

Securities Law Requirements.

 

 

 

 

(a)

General.

 

 

 

 

(b)

Financial Reports.

 

 

 

 

 

 

 

 

 

11.

No Retention Rights.

 

 

 

 

 

 

 

 

 

12.

Duration and Amendments.

 

 

 

 

(a)

Term of the Plan.

 

 

 

 

(b)

Right to Amend or Terminate the Plan.

 

 

 

 

(c)

Effect of Amendment or Termination.

 

 

 

 

 

 

 

 

 

13.

Definitions.

 

 

 

 

 

 

 

 

 

14.

Execution.

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

bebe stores, inc.

1997 STOCK PLAN


1.             ESTABLISHMENT AND PURPOSE.

The purpose of the Plan is to offer selected individuals an opportunity to
acquire a proprietary interest in the success of the Company, or to increase
such interest, by purchasing Shares of the Company’s Stock.  The Plan provides
for the direct award or sale of Shares, the grant of Options to purchase Shares
and the grant of Restricted Stock Units.  Options granted under the Plan may
include Nonstatutory Options (“NSOs”) as well as Incentive Stock Options
(“ISOs”) intended to qualify under Section 422 of the Code.

Capitalized terms are defined in Section 13.


2.             ADMINISTRATION.


(A)           COMMITTEES OF THE BOARD OF DIRECTORS.  THE PLAN MAY BE
ADMINISTERED BY ONE OR MORE COMMITTEES.  EACH COMMITTEE SHALL CONSIST OF TWO OR
MORE MEMBERS OF THE BOARD OF DIRECTORS WHO HAVE BEEN APPOINTED BY THE BOARD OF
DIRECTORS.  EACH COMMITTEE SHALL HAVE SUCH AUTHORITY AND BE RESPONSIBLE FOR SUCH
FUNCTIONS AS THE BOARD OF DIRECTORS HAS ASSIGNED TO IT.  IF NO COMMITTEE HAS
BEEN APPOINTED, THE ENTIRE BOARD OF DIRECTORS SHALL ADMINISTER THE PLAN.  ANY
REFERENCE TO THE BOARD OF DIRECTORS IN THE PLAN SHALL BE CONSTRUED AS A
REFERENCE TO THE COMMITTEE (IF ANY) TO WHOM THE BOARD OF DIRECTORS HAS ASSIGNED
A PARTICULAR FUNCTION.


(B)           AUTHORITY OF THE BOARD OF DIRECTORS.  SUBJECT TO THE PROVISIONS OF
THE PLAN, THE BOARD OF DIRECTORS SHALL HAVE FULL AUTHORITY AND DISCRETION TO
TAKE ANY ACTIONS IT DEEMS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE
PLAN.  ALL DECISIONS, INTERPRETATIONS AND OTHER ACTIONS OF THE BOARD OF
DIRECTORS SHALL BE FINAL AND BINDING ON ALL PURCHASERS, ALL OPTIONEES, ALL
PARTICIPANTS AND ALL PERSONS DERIVING THEIR RIGHTS FROM A PURCHASER, OPTIONEE
AND PARTICIPANT.


(C)           ADMINISTRATION WITH RESPECT TO INSIDERS.  WITH RESPECT TO
PARTICIPATION BY INSIDERS IN THE PLAN, AT ANY TIME THAT ANY CLASS OF EQUITY
SECURITY OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12 OF THE EXCHANGE
ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE WITH THE REQUIREMENTS, IF ANY,
OF RULE 16B-3.


(D)           COMMITTEE COMPLYING WITH SECTION 162(M).  IF THE COMPANY (OR ANY
PARENT OR SUBSIDIARY) IS A “PUBLICLY HELD CORPORATION” WITHIN THE MEANING OF
SECTION 162(M), THE BOARD OF DIRECTORS MAY ESTABLISH A COMMITTEE OF “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) TO APPROVE ANY GRANTS UNDER THE
PLAN WHICH MIGHT REASONABLY BE ANTICIPATED TO RESULT IN THE PAYMENT OF EMPLOYEE
REMUNERATION THAT WOULD OTHERWISE EXCEED THE LIMIT ON EMPLOYEE REMUNERATION
DEDUCTIBLE FOR INCOME TAX PURPOSES PURSUANT TO SECTION 162(M).


3.             ELIGIBILITY.


(A)           GENERAL RULE.  ONLY EMPLOYEES, OUTSIDE DIRECTORS AND CONSULTANTS
SHALL BE ELIGIBLE FOR THE GRANT OF OPTIONS, THE DIRECT AWARD OR SALE OF SHARES
AND THE GRANT OF RESTRICTED

 

1

--------------------------------------------------------------------------------


 

Stock Units.  For purposes of the foregoing sentence, “Employees,” “Outside
Directors” and “Consultants” shall include prospective Employees, prospective
Outside Directors and prospective Consultants to whom Options or Shares are
granted in connection with written offers of an employment or other service
relationship with the Company (or any Parent or Subsidiary).  Only Employees
shall be eligible for the grant of ISOs.


(B)           TEN-PERCENT SHAREHOLDERS.  AN INDIVIDUAL WHO OWNS MORE THAN 10% OF
THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF OUTSTANDING STOCK OF THE
COMPANY, ITS PARENT OR ANY OF ITS SUBSIDIARIES SHALL NOT BE ELIGIBLE TO BE
GRANTED AN ISO UNLESS (I) THE EXERCISE PRICE IS AT LEAST 110% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT, AND (II) THE ISO, BY ITS TERMS IS NOT
EXERCISABLE AFTER THE EXPIRATION OF FIVE YEARS FROM THE DATE OF GRANT.  FOR
PURPOSES OF THIS SUBSECTION (B), IN DETERMINING STOCK OWNERSHIP, THE ATTRIBUTION
RULES OF SECTION 424(D) OF THE CODE SHALL BE APPLIED.


4.             STOCK SUBJECT TO PLAN.


(A)           BASIC LIMITATION.  THE AGGREGATE NUMBER OF SHARES THAT MAY BE
ISSUED UNDER THE PLAN (UPON EXERCISE OF OPTIONS, STOCK PURCHASE RIGHTS,
RESTRICTED STOCK UNITS OR OTHER RIGHTS TO ACQUIRE SHARES) SHALL NOT EXCEED FOUR
MILLION THREE HUNDRED THIRTY THOUSAND (4,330,000) SHARES, SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 9. THE NUMBER OF SHARES THAT ARE SUBJECT TO OPTIONS OR OTHER
RIGHTS OUTSTANDING AT ANY TIME UNDER THE PLAN SHALL NOT EXCEED THE NUMBER OF
SHARES THAT THEN REMAIN AVAILABLE FOR ISSUANCE UNDER THE PLAN.  THE COMPANY,
DURING THE TERM OF THE PLAN, SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE
SUFFICIENT SHARES TO SATISFY THE REQUIREMENTS OF THE PLAN.


(B)           ADDITIONAL SHARES.  IN THE EVENT THAT ANY OUTSTANDING OPTION,
STOCK PURCHASE RIGHT, RESTRICTED STOCK UNITS OR OTHER RIGHT FOR ANY REASON
EXPIRES OR IS CANCELED OR OTHERWISE TERMINATED, THE SHARES ALLOCABLE TO THE
UNEXERCISED PORTION OF SUCH OPTION OR OTHER RIGHT SHALL AGAIN BE AVAILABLE FOR
THE PURPOSES OF THE PLAN.  IN THE EVENT THAT SHARES ISSUED UNDER THE PLAN ARE
REACQUIRED BY THE COMPANY PURSUANT TO ANY FORFEITURE PROVISION, RIGHT OF
REPURCHASE OR RIGHT OF FIRST REFUSAL, SUCH SHARES SHALL AGAIN BE AVAILABLE FOR
THE PURPOSES OF THE PLAN, EXCEPT THAT THE AGGREGATE NUMBER OF SHARES WHICH MAY
BE ISSUED UPON THE EXERCISE OF ISOS SHALL IN NO EVENT EXCEED FOUR MILLION THREE
HUNDRED THIRTY THOUSAND (4,330,000) SHARES (SUBJECT TO ADJUSTMENT PURSUANT TO
SECTION 9).


5.             TERMS AND CONDITIONS OF STOCK PURCHASE AWARDS OR SALES.


(A)           STOCK PURCHASE AGREEMENT.  EACH AWARD OR SALE OF SHARES PURSUANT
TO SECTION 5 SHALL BE EVIDENCED BY A STOCK PURCHASE AGREEMENT BETWEEN THE
PURCHASER AND THE COMPANY.  SUCH AWARD OR SALE SHALL BE SUBJECT TO ALL
APPLICABLE TERMS AND CONDITIONS OF THE PLAN AND MAY BE SUBJECT TO ANY OTHER
TERMS AND CONDITIONS WHICH ARE NOT INCONSISTENT WITH THE PLAN AND WHICH THE
BOARD OF DIRECTORS DEEMS APPROPRIATE FOR INCLUSION IN A STOCK PURCHASE
AGREEMENT.  THE PROVISIONS OF THE VARIOUS STOCK PURCHASE AGREEMENTS ENTERED INTO
UNDER THE PLAN NEED NOT BE IDENTICAL.

 

2

--------------------------------------------------------------------------------


 


(B)           DURATION OF OFFERS AND NONTRANSFERABILITY OF RIGHTS.  ANY RIGHT TO
ACQUIRE SHARES PURSUANT TO SECTION 5 SHALL AUTOMATICALLY EXPIRE IF NOT EXERCISED
BY THE PURCHASER WITHIN 30 DAYS AFTER THE GRANT OF SUCH RIGHT WAS COMMUNICATED
TO THE PURCHASER BY THE COMPANY IN WRITING.  SUCH RIGHT SHALL NOT BE
TRANSFERABLE AND SHALL BE EXERCISABLE ONLY BY THE PURCHASER TO WHOM SUCH RIGHT
WAS GRANTED.


(C)           PURCHASE PRICE.  THE PURCHASE PRICE OF SHARES TO BE OFFERED
PURSUANT TO SECTION 5 SHALL NOT BE LESS THAN 85% OF THE FAIR MARKET VALUE OF
SUCH SHARES.  SUBJECT TO THE PRECEDING SENTENCE, THE PURCHASE PRICE SHALL BE
DETERMINED BY THE BOARD OF DIRECTORS AT ITS SOLE DISCRETION.  THE PURCHASE PRICE
SHALL BE PAYABLE IN A FORM DESCRIBED IN SECTION 8.


(D)           WITHHOLDING TAXES.  AS A CONDITION TO THE PURCHASE OF SHARES, THE
PURCHASER SHALL MAKE SUCH ARRANGEMENTS AS THE BOARD OF DIRECTORS MAY REQUIRE FOR
THE SATISFACTION OF ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAX
OBLIGATIONS THAT MAY ARISE IN CONNECTION WITH SUCH PURCHASE.


(E)           RESTRICTIONS ON TRANSFER OF SHARES AND VESTING.  ANY SHARES
AWARDED OR SOLD UNDER THE PLAN SHALL BE SUBJECT TO SUCH SPECIAL FORFEITURE
CONDITIONS, RIGHTS OF REPURCHASE, RIGHTS OF FIRST REFUSAL AND OTHER TRANSFER
RESTRICTIONS AS THE BOARD OF DIRECTORS MAY DETERMINE.  SUCH RESTRICTIONS SHALL
BE SET FORTH IN THE APPLICABLE STOCK PURCHASE AGREEMENT AND SHALL APPLY IN
ADDITION TO ANY RESTRICTIONS THAT MAY APPLY TO HOLDERS OF SHARES GENERALLY.


(F)            ACCELERATED VESTING.  UNLESS THE APPLICABLE STOCK PURCHASE
AGREEMENT PROVIDES OTHERWISE, ANY RIGHT TO REPURCHASE A PURCHASER’S SHARES AT
THE ORIGINAL PURCHASE PRICE (IF ANY) UPON TERMINATION OF THE PURCHASER’S SERVICE
SHALL LAPSE AND ALL OF SUCH SHARES SHALL BECOME VESTED IF (I) THE COMPANY IS
SUBJECT TO A CHANGE IN CONTROL AND (II) THE REPURCHASE RIGHT IS NOT ASSIGNED TO
THE ENTITY THAT EMPLOYS THE PURCHASER IMMEDIATELY AFTER THE CHANGE IN CONTROL OR
TO ITS PARENT OR SUBSIDIARY.


6.             TERMS AND CONDITIONS OF OPTIONS.


(A)           STOCK OPTION AGREEMENT.  EACH GRANT OF AN OPTION UNDER THE PLAN
SHALL BE EVIDENCED BY A STOCK OPTION AGREEMENT BETWEEN THE OPTIONEE AND THE
COMPANY.  SUCH OPTION SHALL BE SUBJECT TO ALL APPLICABLE TERMS AND CONDITIONS OF
THE PLAN AND MAY BE SUBJECT TO ANY OTHER TERMS AND CONDITIONS WHICH ARE NOT
INCONSISTENT WITH THE PLAN AND WHICH THE BOARD OF DIRECTORS DEEMS APPROPRIATE
FOR INCLUSION IN A STOCK OPTION AGREEMENT.  THE PROVISIONS OF THE VARIOUS STOCK
OPTION AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE IDENTICAL.


(B)           NUMBER OF SHARES.  EACH STOCK OPTION AGREEMENT SHALL SPECIFY THE
NUMBER OF SHARES THAT ARE SUBJECT TO THE OPTION AND SHALL PROVIDE FOR THE
ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH SECTION 9. THE STOCK OPTION
AGREEMENT SHALL ALSO SPECIFY WHETHER THE OPTION IS AN ISO OR AN NSO.


(C)           EXERCISE PRICE.  EACH STOCK OPTION AGREEMENT SHALL SPECIFY THE
EXERCISE PRICE.  THE EXERCISE PRICE OF AN ISO SHALL NOT BE LESS THAN 100% OF THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT, AND A HIGHER PERCENTAGE MAY
BE REQUIRED BY SECTION 3(B).  THE

 

3

--------------------------------------------------------------------------------


 

Exercise Price of an NSO shall not be less than 85 % of the Fair Market Value of
a Share on the date of grant.  Subject to the preceding two sentences, the
Exercise Price under any Option shall be determined by the Board of Directors at
its sole discretion.  The Exercise Price shall be payable in a form described in
Section 8.


(D)           WITHHOLDING TAXES.  AS A CONDITION TO THE EXERCISE OF AN OPTION,
THE OPTIONEE SHALL MAKE SUCH ARRANGEMENTS AS THE BOARD OF DIRECTORS MAY REQUIRE
FOR THE SATISFACTION OF ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAX
OBLIGATIONS THAT MAY ARISE IN CONNECTION WITH SUCH EXERCISE.  THE OPTIONEE SHALL
ALSO MAKE SUCH ARRANGEMENTS AS THE BOARD OF DIRECTORS MAY REQUIRE FOR THE
SATISFACTION OF ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAX OBLIGATIONS
THAT MAY ARISE IN CONNECTION WITH THE DISPOSITION OF SHARES ACQUIRED BY
EXERCISING AN OPTION.


(E)           EXERCISABILITY.  EACH STOCK OPTION AGREEMENT SHALL SPECIFY THE
DATE WHEN ALL OR ANY INSTALLMENT OF THE OPTION IS TO BECOME EXERCISABLE.  THE
EXERCISABILITY PROVISIONS OF ANY STOCK OPTION AGREEMENT SHALL BE DETERMINED BY
THE BOARD OF DIRECTORS AT ITS SOLE DISCRETION.


(F)            ACCELERATED VESTING AND EXERCISABILITY.  UNLESS THE APPLICABLE
STOCK OPTION AGREEMENT PROVIDES OTHERWISE, ALL OF AN OPTIONEE’S OPTIONS SHALL
BECOME EXERCISABLE AND VESTED IN FULL IF (I) THE COMPANY IS SUBJECT TO A CHANGE
IN CONTROL, (II) SUCH OPTIONS ARE NOT ASSUMED BY THE SURVIVING CORPORATION OR
ITS PARENT AND (III) THE SURVIVING CORPORATION OR ITS PARENT DOES NOT SUBSTITUTE
OPTIONS WITH SUBSTANTIALLY THE SAME TERMS FOR SUCH OPTIONS.  ANY OPTIONS WHICH
ARE NOT ASSUMED OR SUBSTITUTED FOR IN CONNECTION WITH THE CHANGE IN CONTROL
SHALL, TO THE EXTENT NOT EXERCISED AS OF THE DATE OF THE CHANGE IN CONTROL,
TERMINATE AND CEASE TO BE OUTSTANDING EFFECTIVE AS OF THE DATE OF THE CHANGE IN
CONTROL.


(G)           BASIC TERM.  THE STOCK OPTION AGREEMENT SHALL SPECIFY THE TERM OF
THE OPTION.  THE TERM OF AN ISO SHALL NOT EXCEED 10 YEARS FROM THE DATE OF
GRANT, AND A SHORTER TERM MAY BE REQUIRED BY SECTION 3(B).  SUBJECT TO THE
PRECEDING SENTENCE, THE BOARD OF DIRECTORS AT ITS SOLE DISCRETION SHALL
DETERMINE WHEN AN OPTION IS TO EXPIRE.


(H)           NONTRANSFERABILITY OF ISOS.  NO OPTION SHALL BE TRANSFERABLE BY
THE OPTIONEE OTHER THAN BY BENEFICIARY DESIGNATION, WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION.  AN OPTION MAY BE EXERCISED DURING THE LIFETIME OF THE
OPTIONEE ONLY BY THE OPTIONEE OR BY THE OPTIONEE’S GUARDIAN OR LEGAL
REPRESENTATIVE.  NO OPTION OR INTEREST THEREIN MAY BE TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED BY THE OPTIONEE DURING THE OPTIONEE’S LIFETIME, WHETHER
BY OPERATION OF LAW OR OTHERWISE, OR BE MADE SUBJECT TO EXECUTION, ATTACHMENT OR
SIMILAR PROCESS.  NOTWITHSTANDING THE FOREGOING, AN NSO SHALL BE ASSIGNABLE OR
TRANSFERABLE TO THE EXTENT PERMITTED BY THE BOARD OF DIRECTORS AND SET FORTH IN
THE STOCK OPTION AGREEMENT EVIDENCING SUCH OPTION.


(I)            TERMINATION OF SERVICE (EXCEPT BY DEATH OR FOR CAUSE).  UNLESS
OTHERWISE SPECIFIED IN THE STOCK OPTION AGREEMENT, IF AN OPTIONEE’S SERVICE
TERMINATES FOR ANY REASON OTHER THAN THE OPTIONEE’S DEATH OR FOR CAUSE (AS
DEFINED BELOW), THEN THE OPTIONEE’S OPTIONS SHALL EXPIRE ON THE EARLIEST OF THE
FOLLOWING OCCASIONS:


(I)            THE EXPIRATION DATE DETERMINED PURSUANT TO SUBSECTION (G) ABOVE;

 

4

--------------------------------------------------------------------------------


 


(II)           THE DATE THREE MONTHS AFTER THE TERMINATION OF THE OPTIONEE’S
SERVICE FOR ANY REASON OTHER THAN DISABILITY; OR


(III)          THE DATE SIX MONTHS AFTER THE TERMINATION OF THE OPTIONEE’S
SERVICE BY REASON OF DISABILITY.

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination).  The balance of such Options shall lapse
when the Optionee’s Service terminates.  In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).


(J)            LEAVES OF ABSENCE.  FOR PURPOSES OF SUBSECTION (I) ABOVE, SERVICE
SHALL BE DEEMED TO CONTINUE WHILE THE OPTIONEE IS ON A BONA FIDE LEAVE OF
ABSENCE, IF SUCH LEAVE WAS APPROVED BY THE COMPANY IN WRITING AND IF CONTINUED
CREDITING OF SERVICE FOR THIS PURPOSE IS EXPRESSLY REQUIRED BY THE TERMS OF SUCH
LEAVE OR BY APPLICABLE LAW (AS DETERMINED BY THE COMPANY).


(K)           DEATH OF OPTIONEE.  UNLESS OTHERWISE SPECIFIED IN THE STOCK OPTION
AGREEMENT, IF AN OPTIONEE DIES WHILE THE OPTIONEE IS IN SERVICE, THEN THE
OPTIONEE’S OPTIONS SHALL EXPIRE ON THE EARLIER OF THE FOLLOWING DATES:


(I)            THE EXPIRATION DATE DETERMINED PURSUANT TO SUBSECTION (G) ABOVE;

or


(II)           THE DATE 12 MONTHS AFTER THE OPTIONEE’S DEATH.

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death or became exercisable as a result of the death.  The
balance of such Options shall lapse when the Optionee dies.


(L)            TERMINATION FOR CAUSE.   UNLESS OTHERWISE SPECIFIED IN THE STOCK
OPTION AGREEMENT, IF AN OPTIONEE’S SERVICE IS TERMINATED FOR CAUSE, THE OPTION
SHALL TERMINATE AND CEASE TO BE EXERCISABLE IMMEDIATELY UPON SUCH TERMINATION OF
SERVICE.  UNLESS OTHERWISE DEFINED BY THE OPTIONEE’S STOCK OPTION AGREEMENT OR
CONTRACT OF EMPLOYMENT OR SERVICE, FOR PURPOSES OF

 

5

--------------------------------------------------------------------------------


 

this Section 6(l) “Cause” shall mean any of the following: (1) the Optionee’s
theft, dishonesty, or falsification of any Company documents or records; (2) the
Optionee’s improper use or disclosure of a the Company’s confidential or
proprietary information; (3) any action by the Optionee which has a material
detrimental effect on the Company’s reputation or business; (4) the Optionee’s
failure or inability to perform any reasonable assigned duties after written
notice from the Company of, and a reasonable opportunity to cure, such failure
or inability; (5) any material breach by the Optionee of any employment or
service agreement between the Optionee and the Company, which breach is not
cured pursuant to the terms of such agreement; (6) the Optionee’s conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs the Optionee’s ability to perform his or her duties with the Company; or
(7) Optionee’s conviction for a violation of any securities law.


(M)          NO RIGHTS AS A SHAREHOLDER.  AN OPTIONEE, OR A TRANSFEREE OF AN
OPTIONEE, SHALL HAVE NO RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES
COVERED BY THE OPTIONEE’S OPTION UNTIL SUCH PERSON BECOMES ENTITLED TO RECEIVE
SUCH SHARES BY FILING A NOTICE OF EXERCISE AND PAYING THE EXERCISE PRICE
PURSUANT TO THE TERMS OF SUCH OPTION.


(N)           MODIFICATION, EXTENSION AND ASSUMPTION OF OPTIONS.  WITHIN THE
LIMITATIONS OF THE PLAN, THE BOARD OF DIRECTORS MAY MODIFY, EXTEND OR ASSUME
OUTSTANDING OPTIONS OR MAY ACCEPT THE CANCELLATION OF OUTSTANDING OPTIONS
(WHETHER GRANTED BY THE COMPANY OR ANOTHER ISSUER) IN RETURN FOR THE GRANT OF
NEW OPTIONS FOR THE SAME OR A DIFFERENT NUMBER OF SHARES AND AT THE SAME OR A
DIFFERENT EXERCISE PRICE.  THE FOREGOING NOTWITHSTANDING, NO MODIFICATION OF AN
OPTION SHALL, WITHOUT THE CONSENT OF THE OPTIONEE, IMPAIR THE OPTIONEE’S RIGHTS
OR INCREASE THE OPTIONEE’S OBLIGATIONS UNDER SUCH OPTION.


(O)           RESTRICTIONS ON TRANSFER OF SHARES AND VESTING.  ANY SHARES ISSUED
UPON EXERCISE OF AN OPTION SHALL BE SUBJECT TO SUCH SPECIAL FORFEITURE
CONDITIONS, RIGHTS OF REPURCHASE, RIGHTS OF FIRST REFUSAL AND OTHER TRANSFER
RESTRICTIONS AS THE BOARD OF DIRECTORS MAY DETERMINE.  SUCH RESTRICTIONS SHALL
BE SET FORTH IN THE APPLICABLE STOCK OPTION AGREEMENT AND SHALL APPLY IN
ADDITION TO ANY RESTRICTIONS THAT MAY APPLY TO HOLDERS OF SHARES GENERALLY.


7.             TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS.


(A)           RESTRICTED STOCK UNITS AGREEMENT.  EACH RESTRICTED STOCK UNITS
AWARD PURSUANT TO SECTION 7 SHALL BE EVIDENCED BY A RESTRICTED STOCK UNITS
AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY.  SUCH AWARD SHALL BE SUBJECT
TO ALL APPLICABLE TERMS AND CONDITIONS OF THE PLAN AND MAY BE SUBJECT TO ANY
OTHER TERMS AND CONDITIONS WHICH ARE NOT INCONSISTENT WITH THE PLAN AND WHICH
THE BOARD OF DIRECTORS DEEMS APPROPRIATE FOR INCLUSION IN A RESTRICTED STOCK
UNITS AGREEMENT.  THE PROVISIONS OF THE VARIOUS RESTRICTED STOCK UNITS
AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE IDENTICAL.


(B)           PURCHASE PRICE.   NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) SHALL BE REQUIRED AS A CONDITION OF RECEIVING A RESTRICTED
STOCK UNITS AWARD, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY
RENDERED TO THE COMPANY, A PARENT OR SUBSIDIARY, OR FOR ITS BENEFIT.

 

6

--------------------------------------------------------------------------------


 


(C)           VESTING.   RESTRICTED STOCK UNITS MAY OR MAY NOT BE MADE SUBJECT
TO VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH SERVICE REQUIREMENTS,
CONDITIONS OR RESTRICTIONS, AS SHALL BE ESTABLISHED BY THE BOARD OF DIRECTORS
AND SET FORTH IN THE RESTRICTED STOCK UNITS AGREEMENT.


(D)           VOTING.  PARTICIPANT SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO
SHARES OF STOCK REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE
ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF
THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).


(E)           EFFECT OF TERMINATION OF SERVICE.  UNLESS OTHERWISE PROVIDED BY
THE BOARD OF DIRECTORS IN THE GRANT OF RESTRICTED STOCK UNITS AND SET FORTH IN
THE RESTRICTED STOCK UNITS AGREEMENT, IF A PARTICIPANT’S SERVICE TERMINATES FOR
ANY REASON, WHETHER VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH
OR DISABILITY), THEN THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED
STOCK UNITS WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF SERVICE.


(F)            SETTLEMENT OF RESTRICTED STOCK UNIT AWARD.  THE COMPANY SHALL
ISSUE TO THE PARTICIPANT AS SOON AS PRACTICABLE FOLLOWING THE DATE OF
TERMINATION OF THE PARTICIPANT’S SERVICE, A NUMBER OF WHOLE SHARES OF STOCK
EQUAL TO THE NUMBER OF WHOLE RESTRICTED STOCK UNITS AS SET FORTH IN AND SUBJECT
TO THE RESTRICTED STOCK UNITS AGREEMENT WHICH ARE NO LONGER SUBJECT TO VESTING
CONDITIONS, SUBJECT TO WITHHOLDING OF APPLICABLE TAXES, IF ANY.


(G)           ACCELERATED VESTING AND SETTLEMENT OF RESTRICTED STOCK UNIT
AWARDS.  UNLESS THE APPLICABLE RESTRICTED STOCK UNITS AGREEMENT PROVIDES
OTHERWISE, ALL OF A PARTICIPANT’S RESTRICTED STOCK UNITS SHALL BECOME VESTED IN
FULL IF (I) THE COMPANY IS SUBJECT TO A CHANGE IN CONTROL, (II) SUCH RESTRICTED
STOCK UNITS DO NOT REMAIN OUTSTANDING, (III) SUCH RESTRICTED STOCK UNITS ARE NOT
ASSUMED BY THE SURVIVING CORPORATION OR ITS PARENT AND (IV) THE SURVIVING
CORPORATION OR ITS PARENT DOES NOT SUBSTITUTE A SUBSTANTIALLY EQUIVALENT AWARD. 
THE  RESTRICTED STOCK UNITS SHALL BE SETTLED IN ACCORDANCE WITH SECTION 7(F)
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE IN CONTROL TO THE EXTENT
THE RESTRICTED STOCK UNITS ARE NEITHER ASSUMED OR SUBSTITUTED FOR IN CONNECTION
WITH THE CHANGE IN CONTROL.


(H)           RESTRICTIONS ON TRANSFER OF RESTRICTED STOCK UNIT AWARDS.  PRIOR
TO THE ISSUANCE OF SHARES OF STOCK IN SETTLEMENT OF A RESTRICTED STOCK UNIT
AWARD, THE AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION,
SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF
THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION.


8.             PAYMENT FOR SHARES.


(A)           GENERAL RULE.  THE ENTIRE PURCHASE PRICE OR EXERCISE PRICE OF
SHARES ISSUED UNDER THE PLAN SHALL BE PAYABLE IN CASH OR CASH EQUIVALENTS AT THE
TIME WHEN SUCH SHARES ARE PURCHASED, EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 8.

 

7

--------------------------------------------------------------------------------


 


(B)           SURRENDER OF STOCK.  TO THE EXTENT THAT A STOCK OPTION AGREEMENT
SO PROVIDES, PAYMENT MAY BE MADE ALL OR IN PART WITH SHARES OWNED BY THE
OPTIONEE OR THE OPTIONEE’S REPRESENTATIVE.  SUCH SHARES SHALL BE SURRENDERED TO
THE COMPANY IN GOOD FORM FOR TRANSFER AND SHALL BE VALUED AT THEIR FAIR MARKET
VALUE ON THE DATE WHEN THE OPTION IS EXERCISED.  THIS SUBSECTION (B) SHALL NOT
APPLY TO THE EXTENT THAT ACCEPTANCE OF SHARES IN PAYMENT OF THE EXERCISE PRICE
WOULD CAUSE THE COMPANY TO RECOGNIZE COMPENSATION EXPENSE WITH RESPECT TO THE
OPTION FOR FINANCIAL REPORTING PURPOSES.


(C)           SERVICES RENDERED.  AT THE DISCRETION OF THE BOARD OF DIRECTORS,
SHARES MAY BE AWARDED UNDER THE PLAN IN CONSIDERATION OF SERVICES RENDERED TO
THE COMPANY, A PARENT OR A SUBSIDIARY PRIOR TO THE AWARD.


(D)           EXERCISE/SALE.  TO THE EXTENT THAT A STOCK OPTION AGREEMENT SO
PROVIDES, AND IF STOCK IS PUBLICLY TRADED, PAYMENT MAY BE MADE ALL OR IN PART BY
THE DELIVERY (ON A FORM PRESCRIBED BY THE COMPANY) OF AN IRREVOCABLE DIRECTION
TO A SECURITIES BROKER APPROVED BY THE COMPANY TO SELL SHARES AND TO DELIVER ALL
OR PART OF THE SALES PROCEEDS TO THE COMPANY IN PAYMENT OF ALL OR PART OF THE
EXERCISE PRICE AND ANY WITHHOLDING TAXES.


(E)           EXERCISE/PLEDGE.  TO THE EXTENT THAT A STOCK OPTION AGREEMENT SO
PROVIDES, AND IF STOCK IS PUBLICLY TRADED, PAYMENT MAY BE MADE ALL OR IN PART BY
THE DELIVERY (ON A FORM PRESCRIBED BY THE COMPANY) OF AN IRREVOCABLE DIRECTION
TO PLEDGE SHARES TO A SECURITIES BROKER OR LENDER APPROVED BY THE COMPANY, AS
SECURITY FOR A LOAN, AND TO DELIVER ALL OR PART OF THE LOAN PROCEEDS TO THE
COMPANY IN PAYMENT OF ALL OR PART OF THE EXERCISE PRICE AND ANY WITHHOLDING
TAXES.


9.             ADJUSTMENT OF SHARES.


(A)           GENERAL.  IN THE EVENT OF A SUBDIVISION OF THE OUTSTANDING STOCK,
A DECLARATION OF A DIVIDEND PAYABLE IN SHARES, A DECLARATION OF AN EXTRAORDINARY
DIVIDEND PAYABLE IN A FORM OTHER THAN SHARES IN AN AMOUNT THAT HAS A MATERIAL
EFFECT ON THE FAIR MARKET VALUE OF THE STOCK, A COMBINATION OR CONSOLIDATION OF
THE OUTSTANDING STOCK INTO A LESSER NUMBER OF SHARES, A RECAPITALIZATION, A
SPIN-OFF, A RECLASSIFICATION OR A SIMILAR OCCURRENCE, THE BOARD OF DIRECTORS
SHALL MAKE APPROPRIATE ADJUSTMENTS IN ONE OR MORE OF (I) THE NUMBER OF SHARES
AVAILABLE FOR FUTURE GRANTS UNDER SECTION 4, (II) THE NUMBER OF SHARES COVERED
BY EACH OUTSTANDING OPTION AND RESTRICTED STOCK UNIT AWARD OR (III) THE EXERCISE
PRICE UNDER EACH OUTSTANDING OPTION.  NOTWITHSTANDING THE FOREGOING, ANY
FRACTIONAL SHARES RESULTING FROM AN ADJUSTMENT PURSUANT TO THIS SECTION 9 SHALL
BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER, AND NO ANY EVENT MAY THE EXERCISE
PRICE BE DECREASED TO AN AMOUNT LESS THAN THE PAR VALUE, IF ANY, OF THE STOCK.


(B)           MERGERS AND CONSOLIDATIONS.  IN THE EVENT THAT THE COMPANY IS A
PARTY TO A MERGER OR CONSOLIDATION, OUTSTANDING OPTIONS, STOCK PURCHASE RIGHTS
AND RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE AGREEMENT OF MERGER OR
CONSOLIDATION.  SUCH AGREEMENT, WITHOUT THE OPTIONEES’, PURCHASERS’ OR
PARTICIPANTS’ CONSENT, MAY PROVIDE FOR:


(I)            THE CONTINUATION OF SUCH OUTSTANDING OPTIONS, STOCK PURCHASE
RIGHT OR RESTRICTED STOCK UNITS BY THE COMPANY (IF THE COMPANY IS THE SURVIVING
CORPORATION);

 

8

--------------------------------------------------------------------------------


 


(II)           THE ASSUMPTION OF THE PLAN AND SUCH OUTSTANDING OPTIONS, STOCK
PURCHASE RIGHTS OR RESTRICTED STOCK UNITS BY THE SURVIVING CORPORATION OR ITS
PARENT;


(III)          THE SUBSTITUTION BY THE SURVIVING CORPORATION OR ITS PARENT OF
OPTIONS, STOCK PURCHASE RIGHTS OR RESTRICTED STOCK UNITS  WITH SUBSTANTIALLY THE
SAME TERMS FOR SUCH OUTSTANDING OPTIONS, STOCK PURCHASE RIGHTS OR RESTRICTED
STOCK UNITS; OR


(IV)          THE CANCELLATION OF SUCH OUTSTANDING OPTIONS WITHOUT PAYMENT OF
ANY CONSIDERATION.


(C)           RESERVATION OF RIGHTS.  EXCEPT AS PROVIDED IN THIS SECTION 9, AN
OPTIONEE, PURCHASER OR PARTICIPANT SHALL HAVE NO RIGHTS BY REASON OF (I) ANY
SUBDIVISION OR CONSOLIDATION OF SHARES OF STOCK OF ANY CLASS, (II) THE PAYMENT
OF ANY DIVIDEND OR (III) ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF SHARES
OF STOCK OF ANY CLASS.  ANY ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY
CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL NOT
AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE
NUMBER OR EXERCISE PRICE OF SHARES SUBJECT TO AN OPTION.  THE GRANT OF AN OPTION
PURSUANT TO THE PLAN SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE
COMPANY TO MAKE ADJUSTMENTS, RECLASSIFICATIONS, REORGANIZATIONS OR CHANGES OF
ITS CAPITAL OR BUSINESS STRUCTURE, TO MERGE OR CONSOLIDATE OR TO DISSOLVE,
LIQUIDATE, SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


10.           SECURITIES LAW REQUIREMENTS.


(A)           GENERAL.  SHARES SHALL NOT BE ISSUED UNDER THE PLAN UNLESS THE
ISSUANCE AND DELIVERY OF SUCH SHARES COMPLY WITH (OR ARE EXEMPT FROM) ALL
APPLICABLE REQUIREMENTS OF LAW, INCLUDING (WITHOUT LIMITATION) THE SECURITIES
ACT OF 1933, AS AMENDED, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, STATE
SECURITIES LAWS AND REGULATIONS, AND THE REGULATIONS OF ANY STOCK  EXCHANGE OR
OTHER SECURITIES MARKET ON WHICH THE COMPANY’S SECURITIES MAY THEN BE TRADED.


(B)           FINANCIAL REPORTS.  EACH OPTIONEE, PURCHASER AND PARTICIPANT SHALL
BE GIVEN ACCESS TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT
INFORMATION GENERALLY MADE AVAILABLE TO THE COMPANY’S COMMON SHAREHOLDERS.


11.           NO RETENTION RIGHTS.

Nothing in the Plan or in any right, Option or Restricted Stock Unit granted
under the Plan shall confer upon the Purchaser, Optionee, or Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Purchaser, Optionee or Participant) or
of the Purchaser, Optionee or Participant which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without cause.


12.           DURATION AND AMENDMENTS.


(A)           TERM OF THE PLAN.  THE PLAN, AS SET FORTH HEREIN, SHALL BECOME
EFFECTIVE ON THE DATE OF ITS ADOPTION BY THE BOARD OF DIRECTORS, SUBJECT TO THE
APPROVAL OF THE COMPANY’S

 

9

--------------------------------------------------------------------------------


 

shareholders.  In the event that the shareholders fail to approve the Plan
within 12 months after its adoption by the Board of Directors, any grants of
Options or sales or awards of Shares that have already occurred shall be
rescinded, and no additional grants, sales or awards shall be made thereafter
under the Plan.  The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the Shares available for
issuance under the Plan have been issued and all restrictions on such Shares
under the terms of the Plan and the agreements evidencing Options and awards
granted under the Plan have lapsed.  However, all ISOs shall be granted, if at
all, within ten (10) years from the earlier of the date the Plan is adopted by
the Board of Directors or the date the Plan is duly approved by the shareholders
of the Company.  Notwithstanding the foregoing, if the maximum number of Shares
issuable pursuant to the Plan as provided in Section 4 has been increased at any
time (other than pursuant to Section 9), all ISOs shall be granted, if at all,
within ten (10) years from the earlier of (i) the date on which the latest such
increase in the maximum number of Shares issuable under the Plan was approved by
the shareholders of the Company or (ii) the date such amendment was adopted by
the Board of Directors.


(B)           RIGHT TO AMEND OR TERMINATE THE PLAN.  THE BOARD OF DIRECTORS MAY
AMEND, SUSPEND OR TERMINATE THE PLAN AT ANY TIME AND FOR ANY REASON; PROVIDED,
HOWEVER, THAT ANY AMENDMENT OF THE PLAN WHICH INCREASES THE NUMBER OF SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN (EXCEPT AS PROVIDED IN SECTION 9), OR
WHICH MATERIALLY CHANGES THE CLASS OF PERSONS WHO ARE ELIGIBLE FOR THE GRANT OF
ISOS, SHALL BE SUBJECT TO THE APPROVAL OF THE COMPANY’S SHAREHOLDERS. 
SHAREHOLDER APPROVAL SHALL NOT BE REQUIRED FOR ANY OTHER AMENDMENT OF THE PLAN.


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO SHARES SHALL BE ISSUED OR
SOLD UNDER THE PLAN AFTER THE TERMINATION THEREOF, EXCEPT IN SETTLEMENT OF
RESTRICTED STOCK UNIT AWARDS AND UPON EXERCISE OF AN OPTION GRANTED PRIOR TO
SUCH TERMINATION.  THE TERMINATION OF THE PLAN, OR ANY AMENDMENT THEREOF, SHALL
NOT AFFECT ANY SHARE PREVIOUSLY ISSUED OR ANY OPTION PREVIOUSLY GRANTED UNDER
THE PLAN.


13.           DEFINITIONS.


(A)           “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY, AS CONSTITUTED FROM TIME TO TIME.


(B)           “CHANGE IN CONTROL” SHALL MEAN:


(I)            THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANIZATION, UNLESS 50% OR MORE
OF THE COMBINED VOTING POWER OF THE CONTINUING OR SURVIVING ENTITY’S SECURITIES
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR OTHER REORGANIZATION
IS OWNED BY PERSONS WHO WERE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH MERGER, CONSOLIDATION OR OTHER REORGANIZATION, IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF COMPANY STOCK PRIOR TO THE TRANSACTION ; OR


(II)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS.

 

10

--------------------------------------------------------------------------------


 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


(C)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(D)           “COMMITTEE” SHALL MEAN A COMMITTEE OF THE BOARD OF DIRECTORS, AS
DESCRIBED IN SECTION 2(A).


(E)           “COMPANY” SHALL MEAN BEBE STORES, INC., A CALIFORNIA CORPORATION.


(F)            “CONSULTANT” SHALL MEAN AN INDIVIDUAL WHO PERFORMS BONA FIDE
SERVICES FOR THE COMPANY, A PARENT OR A SUBSIDIARY AS A CONSULTANT OR ADVISOR,
EXCLUDING EMPLOYEES AND OUTSIDE DIRECTORS.


(G)           “DISABILITY” SHALL MEAN THAT THE OPTIONEE IS UNABLE TO ENGAGE IN
ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT.


(H)           “EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO IS A COMMON-LAW EMPLOYEE
OF THE COMPANY, A PARENT OR A SUBSIDIARY.


(I)            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(J)            “EXERCISE PRICE” SHALL MEAN THE AMOUNT FOR WHICH ONE SHARE MAY BE
PURCHASED UPON EXERCISE OF AN OPTION, AS SPECIFIED BY THE BOARD OF DIRECTORS IN
THE APPLICABLE STOCK OPTION AGREEMENT.


(K)           “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE VALUE OF A
SHARE AS DETERMINED BY THE BOARD OF DIRECTORS, IN ITS SOLE DISCRETION, SUBJECT
TO THE FOLLOWING:


(I)            IF, ON SUCH DATE, THERE IS A PUBLIC MARKET FOR THE STOCK, THE
FAIR MARKET VALUE OF A SHARE SHALL BE THE CLOSING SALE PRICE OF A SHARE (OR THE
MEAN OF THE CLOSING BID AND ASKED PRICES OF A SHARE IF THE STOCK IS SO QUOTED
INSTEAD) AS QUOTED ON THE NASDAQ NATIONAL MARKET, THE NASDAQ SMALL-CAP MARKET OR
SUCH OTHER NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM
CONSTITUTING THE PRIMARY MARKET FOR THE STOCK, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE COMPANY DEEMS RELIABLE.  IF THE RELEVANT
DATE DOES NOT FALL ON A DAY ON WHICH THE STOCK HAS TRADED ON SUCH SECURITIES
EXCHANGE OR MARKET SYSTEM, THE DATE ON WHICH THE FAIR MARKET VALUE SHALL BE
ESTABLISHED SHALL BE THE NEXT DAY ON WHICH THE STOCK WAS SO TRADED FOLLOWING THE
RELEVANT DATE, OR SUCH OTHER APPROPRIATE DAY AS SHALL BE DETERMINED BY THE BOARD
OF DIRECTORS, IN ITS SOLE DISCRETION.


(II)           IF, ON SUCH DATE, THERE IS NO PUBLIC MARKET FOR THE STOCK, THE
FAIR MARKET VALUE OF A SHARE SHALL BE AS DETERMINED BY THE BOARD OF DIRECTORS IN
GOOD FAITH.

 

11

--------------------------------------------------------------------------------


 


(L)            “INSIDER” SHALL MEAN AN OFFICER OR A DIRECTOR OF THE COMPANY OR
ANY OTHER PERSON WHOSE TRANSACTIONS IN STOCK ARE SUBJECT TO SECTION 16 OF THE
EXCHANGE ACT.


(M)          “ISO” SHALL MEAN AN EMPLOYEE INCENTIVE STOCK OPTION DESCRIBED IN
SECTION 422(B) OF THE CODE.


(N)           “NSO” SHALL MEAN A STOCK OPTION NOT DESCRIBED IN SECTIONS 422(B)
OR 423(B) OF THE CODE.


(O)           “OPTION” SHALL MEAN AN ISO OR AN NSO GRANTED UNDER THE PLAN AND
ENTITLING THE HOLDER TO PURCHASE SHARES.


(P)           “OPTIONEE” SHALL MEAN AN INDIVIDUAL WHO HOLDS AN OPTION.


(Q)           “OUTSIDE DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD OF DIRECTORS
WHO IS NOT AN EMPLOYEE.


(R)            “PARENT” SHALL MEAN ANY CORPORATION (OTHER THAN THE COMPANY) IN
AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE COMPANY OWNS STOCK POSSESSING 50% OR MORE OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.  A CORPORATION THAT ATTAINS THE STATUS OF A PARENT
ON A DATE AFTER THE ADOPTION OF THE PLAN SHALL BE CONSIDERED A PARENT COMMENCING
AS OF SUCH DATE.


(S)           “PLAN” SHALL MEAN THIS BEBE STORES, INC. 1997 STOCK PLAN.


(T)            “PARTICIPANT” SHALL MEAN AN INDIVIDUAL TO WHOM THE BOARD OF
DIRECTORS HAS GRANTED A RESTRICTED STOCK UNIT PURSUANT TO SECTION 7.


(U)           “PURCHASE PRICE” SHALL MEAN THE CONSIDERATION FOR WHICH ONE SHARE
MAY BE ACQUIRED UNDER THE PLAN (OTHER THAN UPON EXERCISE OF AN OPTION), AS
SPECIFIED BY THE BOARD OF DIRECTORS.


(V)           “PURCHASER” SHALL MEAN AN INDIVIDUAL TO WHOM THE BOARD OF
DIRECTORS HAS OFFERED THE RIGHT TO ACQUIRE SHARES UNDER THE PLAN (OTHER THAN
UPON EXERCISE OF AN OPTION).


(W)          “RESTRICTED STOCK UNIT” SHALL MEAN A BOOKKEEPING ENTRY REPRESENTING
A RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 7 OF THE PLAN TO RECEIVE A
SHARE OF STOCK ON A DATE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION
7 AND THE PARTICIPANT’S RESTRICTED STOCK UNITS AGREEMENT.


(X)            “RESTRICTED STOCK UNITS AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND A PARTICIPANT WHO IS GRANTED RESTRICTED STOCK UNITS
UNDER THE PLAN WHICH CONTAINS THE TERMS, CONDITIONS AND RESTRICTIONS PERTAINING
TO THE ACQUISITION OF SUCH AWARD.


(Y)           “RULE 16B-3” SHALL MEAN RULE 16B-3 UNDER THE EXCHANGE ACT, AS
AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.

 

12

--------------------------------------------------------------------------------


 


(Z)            “SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE CODE.


(AA)         “SERVICE” SHALL MEAN SERVICE AS AN EMPLOYEE, OUTSIDE DIRECTOR OR
CONSULTANT.  SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A
CHANGE IN THE CAPACITY IN WHICH AN INDIVIDUAL RENDERS SERVICE TO THE COMPANY (OR
ANY PARENT OR SUBSIDIARY) OR A CHANGE IN THE CORPORATION FOR WHICH THE
INDIVIDUAL RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO INTERRUPTION OR
TERMINATION OF THE INDIVIDUAL’S SERVICE.


(BB)         “SHARE” SHALL MEAN ONE SHARE OF STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 9 (IF APPLICABLE).


(CC)         “STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


(DD)         “STOCK OPTION AGREEMENT” SHALL MEAN THE AGREEMENT BETWEEN THE
COMPANY AND AN OPTIONEE WHICH CONTAINS THE TERMS, CONDITIONS AND RESTRICTIONS
PERTAINING TO THE OPTIONEE’S OPTION.


(EE)         “STOCK PURCHASE AGREEMENT” SHALL MEAN THE AGREEMENT BETWEEN THE
COMPANY AND A PURCHASER WHO ACQUIRES SHARES UNDER THE PLAN WHICH CONTAINS THE
TERMS, CONDITIONS AND RESTRICTIONS PERTAINING TO THE ACQUISITION OF SUCH SHARES.


(FF)           “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.  A CORPORATION THAT
ATTAINS THE STATUS OF A SUBSIDIARY ON A DATE AFTER THE ADOPTION OF THE PLAN
SHALL BE CONSIDERED A SUBSIDIARY COMMENCING AS OF SUCH DATE.


14.           EXECUTION.

The undersigned hereby certifies that the foregoing is the bebe stores, inc.
1997 Stock Plan as amended.

 

 

bebe stores, inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

President

 

13

--------------------------------------------------------------------------------


 

PLAN HISTORY

 

June 26, 1997

Plan adopted by the Company’s Board of Directors with a share reserve of
1,000,000 shares

July 15, 1997

Plan approved by the Company’s shareholders

April 6, 1998

Plan amended and restated by the Company’s Board of Directors (effective upon
the effective date of the initial registration by the Company of its stock under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Company’s
IPO”)

April 9, 1998

Company effected a 2.83:1 stock split resulting in a share reserve of 2,830,000
shares

 

May 18, 1998

Amended and Restated Plan approved by the Company’s shareholders (effective upon
the Company’s IPO)

June 16, 1998

Effective date of the Company’s IPO

August 2000

Increase of the maximum number of shares that may be issued to 4,330,000
approved by Board

November 2000

Increase of the maximum number of shares that may be issued to 4,330,000
approved by Shareholders

March 25, 2003

Plan amended by the Company’s Board of Directors to provide for the grant of
Restricted Stock Units.

June 13, 2003

Plan amended to include “a conviction for a violation of any securities law” as
a part of the definition of “Termination for Cause”.

 

14

--------------------------------------------------------------------------------

